Woods, C. J.,
delivered the opinion of the court.
Whether the appellant had actual notice of appellee’s purchase of the lands in controversy prior to his, appellant’s, purchase of them was a question of fact for the jury, and the jury has found that appellant had such notice. That finding is abundantly supported by evidence, and we cannot disturb it.
Was appellee’s deed from Harrien void because of the omission to name the county and state in which the lands were situate ? State and county boundaries were not considered in the making of governmental surveys of the public lands, and the insertion of the state and county would only serve the purpose *781of identifying lands properly described by sections, townships and ranges. On the face of this deed there is no ambiguity apparent. The ambiguity lurks in the thing conveyed, and is brought to light by extrinsic facts disclosed in an effort to apply the description, and the uncertainty thus created may be removed, ordinarily, by evidence of the same character. In Hanna v. Renfro, 32 Miss., 125, the omission of state and county was held to bé a latent ambiguity, and susceptible of explanation. In Peacher v. Strauss, 47 Miss., 353, the omission of state and county was held to create an ambiguity susceptible of explanation by parol evidence, the court, in its opinion, citing and following Hanna v. Renfro. In Lewis v. Seibles, 65 Miss., 251, the omission from the tax collector’s deed of state and county was held to present no ambiguity at all, and this ruling went upon the presumption of performance of official duties by officers charged with the assessment and collection of taxes, as being sufficient to supply the state and county when omitted from a tax collector’s deed. Looking beyond our own decisions, we find that it has several times been held by the supreme court of Michigan that the omission from a deed of state and county, where the land is described by section, township and range, is not void for uncertainty, and that extrinsic facts may be proved to apply the deed to the property sought to be conveyed. See Mee v. Benedict, 98 Mich., 260, and three other cases there cited. In 5 Brown (Kan.), 521, it was held that a deed was not void for uncertainty which failed to name state and county, and that parol evidence was admissible to identify the lands intended to have been conveyed.
The sound rule on the subject of ambiguities is well stated in the case of Schlottman v. Hoffman, 73 Miss. ,188. After declaring that the ambiguity in the will in that case was a patent one, Cooper, C. J., said: ‘ ‘ But it is not true that an ambiguity appearing on the face of the paper, if that alone be looked to, cannot be explained by parol, nor that all latent ambiguities may be. When the parol evidence if for the purpose of adding a material *782term to an instrument, or when the court, having looked to the circumstances of the parties, the subject-matter of the instrument, and all proper collateral facts, remains uncertain as to what the meaning of the written words is, a patent ambiguity appears, which parol evidence cannot aid. 1 Greenl. on Ev., secs. 229-300.” Now, applying this rule to the case in hand, and looking to the evidence offered on trial below in support of the deed, we see the circumstances of the parties, the subject-matter of the instrument, and the proper collateral facts, and, to our mind, no uncertainty as to the meaning of the written words in the deed remains.

Affirmed.